Citation Nr: 1342490	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  13-07 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to May 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board notes that the Veteran's VA Form 9, received on February 28, 2013, was not timely filed.  See 38 C.F.R. § 20.302(b)(1) (2013).  Nonetheless, failure to file a timely VA Form 9 does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction over an appeal initiated by the timely filing of an NOD; the requirement that such be submitted may be waived by the Board.  See Beyrle v. Brown, 9 Vet. App. 24 (1996); Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  Because the RO has taken actions to indicate to the Veteran that his claim is on appeal and took no steps to close the appeal, the requirement that there be a timely VA Form 9 is waived.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).  Accordingly, the Board finds that it has jurisdiction to adjudicate this appeal. 

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1972 rating decision, the RO denied a service connection claim for a right knee disorder, based on the absence of evidence of trauma in service and a finding that the Veteran's right knee condition existed prior to service and was not aggravated by service; the Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.

2.  Evidence received since the August 1972 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  The August 1972 rating decision, which denied the Veteran's claim of entitlement to service connection for a right knee disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Regarding a claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.   Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

In this case, the Board finds sufficient evidence to reopen the Veteran's claim for entitlement to service connection for a right knee disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran's claim for entitlement to service connection for a right knee disorder was previously denied in an August 1972 rating decision, based on the absence of evidence of trauma in service and a finding that the Veteran's right knee condition existed prior to service and was not aggravated by service.  The August 1972 rating decision became final because the Veteran did not submit a notice of disagreement or new and material evidence within one year of the date on which it was issued.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Veteran filed a claim to reopen in July 2011.  An October 2011 rating decision reopened the claim, but denied service connection.  The RO readjudicated the issue in a January 2012 rating decision which also denied service connection.  The Veteran appealed.  Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The evidence added to the record since the last final denial includes, in part, the Veteran's August 2011 private treatment records, which reflect a finding of a valgus collapse of the right knee with subluxation, osteoarthritis, and that the Veteran underwent total right knee replacement surgery due to pain caused by osteoarthritis. 

Evidence reflecting the severity of a disorder after service may provide a basis for concluding that a disorder was aggravated by service.  The Board finds that this is new and material evidence because it is evidence-not submitted previously-of a worsening of the Veteran's condition and raises the possibility that this condition could be related to the Veteran's service; therefore, it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for a right knee disorder will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2013).


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a right knee disorder has been received; the appeal is granted to this extent.



(CONTINUED ON NEXT PAGE)
REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for a right knee disorder.

The Veteran contends that he has a right knee disorder which was first incurred in service, or aggravated during his period of service.  He claims service connection is warranted.

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is used in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In this case, the evidence of record does not show that the Veteran had an actual diagnosis of a right knee disorder noted upon entry into service; the November 1971 enlistment examination reflected a normal clinical evaluation and noted stable knees and arms.  The Board acknowledges that a November 1971 Report of Medical History reflects the Veteran's reports of swollen or painful joints and "trick" or locked knee as well as a physician's notation of locking of the right knee and a football strain in 1965.  Nonetheless, only such conditions as are recorded in examination reports are to be considered as "noted," and history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b) (2013).  

Accordingly, the presumption of soundness attaches, and the burden is on VA to rebut the presumption by clear and unmistakable evidence that the Veteran's right knee disorder was both pre-existing and not aggravated by service. 

On VA examination in November 2011, the examiner diagnosed the Veteran with osteoarthritis with total right knee replacement.  The VA examiner noted the Veteran's reports of a football strain in 1965, a fall during service, and that he "overdid" his knee in an in-service program to lose weight.  He also noted that an April 1972 x-ray shows small bony spurs of the right patella, there is noted recurrent patellar dislocation by aggravation prior to service, the Veteran was seen in April 1972 for a recurrence of patellar dislocation, and there is no record of trauma in service.  

The VA examiner opined that "there is not any accumulated evidence leading to a clear and unmistakable medical conclusion that the Veteran's symptoms, complaints, and treatment in service for patell (sic) removal of right knee."  The VA examiner found that the right knee patella was not removed and noted: "I feel that the osteoarthritis" was due to natural, age-related progression.  The VA examiner further noted that the Veteran's left knee is also showing degenerative changes in all portions of the knee.

The Board acknowledges that the November 2011 VA examiner's findings purportedly seek to further a finding that the Veteran's right knee disorder had pre-existed service and was not aggravated by service.  However, VA regulations pertaining to the rebuttal of the presumption of soundness require the highly stringent standard of clear and unmistakable evidence that a veteran's disease or injury existed prior to service and clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Thus, the Board finds that the VA examiner must further an opinion that reflects the foregoing standard. 

For the foregoing reasons, the claims file should be returned to the November 2011 examiner, if available, in order to obtain an addendum opinion regarding whether the Veteran's right knee disorder clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated beyond the natural progress of the disorder during service.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who conducted the Veteran's November 2011 VA examination for review and a supplemental addendum, or to a qualified medical professional if the examiner is unavailable. 

If the examiner determines that another examination is necessary, one should be scheduled.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

The examiner is requested to specifically address the following:

(a)  Does the Veteran have a current knee disorder that was present during service?  If so, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered active military service with a pre-existing right knee disorder?

(b) If the answer is subsection (a) is yes, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing right knee disorder WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Upon completion of the above, the RO must readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


